MEMORANDUM **
Yonic Pena-Valdovinos, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) order finding Pena-Valdovi-nos removable and denying his application under 8 U.S.C. § 1186a(c)(4)(B) for waiver of the joint-filing requirement to remove the conditions on his lawful permanent resident status. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence the IJ’s factual findings, Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005), and de novo due process claims, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We deny in part and dismiss in part the petition for review.
The IJ found Pena-Valdovinos not credible based on inconsistencies regarding his ex-wife’s involvement in his previous application under 8 U.S.C. § 1186a(c). *610Because these inconsistencies go to the heart of the matter, and Pena-Valdovinos failed to submit evidence otherwise sufficient to corroborate his claim that the marriage was entered into in good faith, substantial evidence supports the denial of Pena-Valdovinos’ waiver application. See Oropeza-Wong v. Gonzales, 406 F.3d 1135, 1148 (9th Cir.2005).
We reject Pena-Valdovinos’ contention that the agency violated due process by depriving him of a full and fair hearing, because the proceedings were not “so fundamentally unfair that [he] was prevented from reasonably presenting his ease.” Colmenar, 210 F.3d at 971 (internal quotation marks and citation omitted).
We lack jurisdiction to review the agency’s discretionary denial of voluntary departure. See 8 U.S.C. §§ 1229c(f), 1252(a)(2)(B)(i). Pena-Valdovinos’ due process claim regarding the denial of voluntary departure is not colorable. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.